Citation Nr: 0516006	
Decision Date: 06/14/05    Archive Date: 06/21/05

DOCKET NO.  03-25 730	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Anchorage, 
Alaska


THE ISSUE

Whether reduction in the disability rating for sustained 
essential hypertension from 20 to 10 percent was proper.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

M. N. Hyland, Associate Counsel


INTRODUCTION

The veteran had active duty from July 1986 to December 1992.

This matter comes before the Board of Veterans Appeals 
(Board) on appeal from an August 2002 rating decision by a 
Regional Office (RO) of the Department of Veterans Affairs 
(VA).  A notice of disagreement was received in February 
2003, a statement of the case was issued in May 2003 and a 
substantive appeal was received in July 2003.


FINDINGS OF FACT

1.  A December 2002 rating decision decreased the rating for 
the veteran's service-connected sustained essential 
hypertension from 20 percent to 10 percent, effective 
November 1, 2002.

2.  At the time of the December 2002 rating decision, the 20 
percent rating for the veteran's service-connected sustained 
essential hypertension had been in effect for less than five 
years.

3.  The medical evidence of record at the time of the 
December 2002 rating decision did not demonstrate a sustained 
improvement in the veteran's service-connected disability.


CONCLUSION OF LAW

The reduction of an evaluation for sustained essential 
hypertension from 20 percent to 10 percent was not proper and 
the 20 percent disability rating is restored effective 
November 1, 2002.  38 U.S.C.A. §§ 1155, 5103A, 5107(b) (West 
2002); 38 C.F.R. §§§ 3.105, 3.344, 4.71(a), Diagnostic Code 
7101 (2004).




REASONS AND BASES FOR FINDINGS AND CONCLUSION

This appeal arises out of the veteran's disagreement with a 
decision to reduce the disability rating for his service-
connected sustained essential hypertension from 20 percent to 
10 percent disabling.  A claim stemming from a rating 
reduction action is a claim as to whether the reduction was 
proper, not whether the veteran is entitled to an increased 
rating.  See Dofflemyer v. Derwinski, 2 Vet. App. 277, 279-80 
(1992).  

Disability evaluations are determined by the application of 
the VA Schedule for Rating Disabilities, which is based on 
average impairment of earning capacity.  38 U.S.C.A. § 1155; 
38 C.F.R. Part 4.  The Board attempts to determine the extent 
to which the veteran's service-connected disability adversely 
affects his ability to function under the ordinary conditions 
of daily life, and the assigned rating is based, as far as 
practicable, upon the average impairment of earning capacity 
in civil occupations.  38 U.S.C.A. § 1155; 38 C.F.R. §§ 4.1, 
4.10.  Where there is a question as to which of two 
evaluations should be applied, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating.  Otherwise, the lower 
rating will be assigned.  38 C.F.R. § 4.7.

Regulations provide that where the reduction in evaluation of 
a service-connected disability is considered warranted and 
the lower evaluation would result in a reduction or 
discontinuance of compensation payments currently being made, 
rating action will be taken.  The reduction will be made 
effective the last day of the month in which a 60-day period 
from the date of notice to the payee expires.  The veteran 
will be notified of the proposed reduction, that he has 60 
days to present evidence showing why the reduction should not 
be implemented, and that he may request a hearing.  38 C.F.R. 
§ 3.105(e).

The record shows that the veteran was granted a 20 percent 
rating for his sustained essential hypertension by rating 
decision dated in August 2002.  In December 2002, the RO 
reduced his disability rating for hypertension to 10 percent.  
This action alone would have reduced the compensation 
payments being made to the veteran.  However, in the December 
2002 rating decision, the RO also granted a 10 percent rating 
for tinnitus.  When these actions are considered together, 
the veteran's overall compensation rate was not reduced by 
the reduction in disability rating for the sustained 
essential hypertension disability.

The Board wonders at this point if an overall lack of 
reduction in compensation payment by virtue of a reduction in 
disability percentage for one disability and a simultaneous 
increase in disability percentage for a different disability 
relieves VA of its duty to comply with the procedures of 38 
C.F.R. § 3.105(e).  However, the Board finds that regardless 
of whether or not VA was obligated to comply with the 
provisions of 38 C.F.R. § 3.105, the veteran must prevail on 
his claim because the medical evidence of record did not 
support the December 2002 reduction.

The Board now addresses the specific issue of whether the 
rating reduction was warranted.  VA regulation 38 C.F.R. § 
3.344 pertains to disabilities which are likely to improve 
and examination reports indicating improvement.  In Brown v. 
Brown, the United States Court of Appeals for Veterans Claims 
(Court) noted that this regulation applied to ratings which 
had been continued for long periods of time at the same level 
(5 years or more).  Brown v. Brown, 5 Vet. App. 413 (1993).  
In the present case, the 20 percent rating was in effect from 
October 2, 2001, less than 5 years, and thus various 
provisions of 38 C.F.R. § 3.344, pertaining to stabilization 
of disability ratings, do not apply; reexamination disclosing 
improvement will warrant a rating reduction.  38 C.F.R. 
§ 3.344(c).  Nevertheless, the Court noted in Brown that 
there are several general VA regulations that apply to all 
rating reductions regardless of whether the rating has been 
in effect for five years or more.  Id. at 420-421.  

Specifically, VA regulation 38 C.F.R. § 4.1 requires that 
each disability be viewed in relation to its history.  
Furthermore, VA regulation 38 C.F.R. § 4.13 provides that the 
rating agency should assure itself that there has been an 
actual change in the condition, for better or worse, and not 
merely a difference in the thoroughness of the examination or 
in use of descriptive terms.  Additionally, in any rating 
reduction case, not only must it be determined that an 
improvement in a disability has actually occurred, but that 
such improvement reflects improvement in ability to function 
under ordinary conditions of life and work.  Brown, 5 Vet. 
App. at 420-21; see 38 C.F.R. §§ 4.2, 4.10.  A claim as to 
whether a rating reduction was proper must be resolved in the 
veteran's favor unless the Board concludes that a fair 
preponderance of evidence weighs against the claim.  Brown, 5 
Vet. App. at 421.

The veteran's sustained essential hypertension has been rated 
under the provisions of 38 C.F.R. § 4.104, Diagnostic Code 
7101.  Diagnostic Code 7101 provides that diastolic pressure 
predominantly 100 or more, or; systolic pressure 
predominantly 160 or more, or; an individual with a history 
of diastolic pressure predominantly 100 or more who requires 
continuous medication for control, warrants a 10 percent 
rating.  A 20 percent rating is warranted when diastolic 
pressure is predominantly 110 or more, or; systolic pressure 
is 200 or more.  See 38 C.F.R. § 4.104, Diagnostic Code 7101.

The pertinent evidence of record with respect to the 
veteran's disability picture subsequent to the increase to a 
20 percent disability rating in August 2002 and prior to the 
reduction in rating in December 2002 includes blood pressure 
readings from January and July 2002.  Additional medical 
records from December 2003 show that the veteran's treating 
physician did not feel the veteran met the criteria for a 20 
percent rating for his sustained essential hypertension, 
although the Board notes that it is not clear if the 
physician was actually aware of the specific regulatory 
criteria for rating hypertension for VA compensation 
purposes.  

After review of the evidence of record, the Board believes 
that there is a reasonable doubt as to whether at the time of 
the reduction, the record reflected an actual improvement in 
the veteran's ability to function under the ordinary 
conditions of life and work.  The veteran's service-connected 
disability was reduced in December 2002 apparently based on 
medical records showing blood pressure readings from January 
and July 2002, at the latest.  However, there is no medical 
evidence of record showing an actual improvement in the 
veteran's ability subsequent to the August 2002 rating 
decision which granted a 20 percent disability rating and 
prior to the December 2002 rating decision which reduced the 
rating to 10 percent.  In sum, the Board is unable to 
conclude that reduction based on the medical records from 
January and July 2002 was proper.  For one thing, it appears 
that the RO has already considered these medical records in 
the August 2002 determination to increase the rating to 20 
percent.  It appears that the RO then turned around and used 
these records as evidence to support the reduction in 
December 2002.  At any rate, the Board declines to find that 
these records persuasively show an actual change in the 
underlying condition.  Blood pressure readings by their 
nature fluctuate to some degree.  The Board is unable to 
conclude that a fair preponderance of the evidence supports a 
reduction.  Restoration of the 20 percent rating effective 
November 1, 2002, is therefore warranted.

In closing, the Board acknowledges the Veterans Claims 
Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 
2096 (2000), now codified at 38 U.S.C.A. §§ 5102, 5103, 
5103A, 5107 (West 2002) and implementing regulations at 38 
C.F.R §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2004).  The 
Board also acknowledges that various judicial decisions have 
addressed the notice and assistance requirement of VCAA.  See 
generally See Quartuccio v. Principi, 16 Vet.App. 183 (2002); 
Charles v. Principi, 16 Vet.App. 370 (2002); Huston v. 
Principi, 17 Vet.App. 195, 202 (2003); Paralyzed Veterans of 
America v. Secretary of Veterans Affairs, 345 F.3d 1334 (Fed. 
Cir. 2003).  However, the Board need not consider the 
question of VCAA compliance since there is no detriment to 
the veteran as a result of any VCAA deficiencies in view of 
the fact that the full benefit sought by the veteran is being 
granted by this decision of the Board.  


ORDER

Entitlement to restoration of a 20 percent rating for 
service-connected sustained essential hypertension, is 
warranted, effective November 1, 2002.  To this extent, the 
appeal is granted. 




	                        
____________________________________________
	ALAN S. PEEVY
	Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


